Citation Nr: 1112631	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 25, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD), to include whether October 1970 and July 1986 rating decisions involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 70 percent evaluation for PTSD, effective February 25, 2003.  The Veteran disagreed with the effective date of service connection and perfected a timely appeal with respect to that issue.  Thereafter, jurisdiction of the Veteran's appeal was transferred to the San Diego, California, RO.

In November 2007, the Board remanded the Veteran's earlier effective date claim in order to afford him the opportunity to testify at a hearing in support of that claim.  The RO subsequently scheduled the Veteran for a Board hearing on July 21, 2008.  However, the Veteran failed to report for the scheduled hearing.  He did not request a postponement of the hearing or provide an explanation for his failure to appear.  Accordingly, his request for a hearing was considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2010).  

As a final introductory matter, the Board observes that, in support of his earlier effective date claim, the Veteran raised the issue of whether CUE had been committed in the RO's prior October 1970 and June 1986 rating decisions.  Consequently, in October 2008, the Board remanded the Veteran's earlier effective date claim for a second time in order for the RO to consider the Veteran's inextricably intertwined allegations of CUE in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined); Jerrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (the Board does not have jurisdiction to adjudicate a CUE matter in the first instance).  Thereafter, the RO issued a November 2009 rating decision denying the Veteran's CUE allegations.  The case was then held in abeyance for one year in order to afford the Veteran an opportunity to appeal.  Significantly, during that time, the RO issued a December 2009 supplemental statement of the case (SSOC), which addressed all aspects of the Veteran's claim for an earlier effective date, including on the basis of CUE.  

The Board recognizes that the Veteran did not file a specific notice of disagreement or Form 9 with respect to the November 2009 rating decision.  Nevertheless, he submitted a December 2009 response to the SSOC, requesting that his entire case be returned to the Board for appellate consideration.  Given that the December 2009 SSOC expressly addressed the CUE aspect of the Veteran's earlier effective date claim, and in light of the Veteran's subsequent election to continue his appeal with respect to all matters identified in that SSOC, the Board considers the issue of entitlement to an earlier effective date, including on the basis of CUE, to be properly on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).


FINDINGS OF FACT

1.  The record is negative for any informal or formal claims, or written intent to file claims, for service connection for PTSD dated prior to February 25, 2003.

2. The RO did not commit an error to which reasonable minds could not differ in weighing the evidence before it at the time of the October 1970 and June 1986 rating decisions.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 2003, for the grant of service connection for PTSD, to include on the basis of CUE, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the Veteran's earlier effective date claim arose from his June 2003 notice of disagreement with the date assigned following the grant of service connection in an April 2003 RO rating decision.  Once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, the record reflects that VA associated with the claims file the Veteran's service and post-service treatment records.   The Veteran was also provided the opportunity to testify at a Board hearing with respect to his claim, but declined to do so.  The Board finds that these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, with respect to the Veteran's allegations of CUE in prior RO rating decisions, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Specifically, the Court has determined that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim," but rather is a collateral attack on a final decision.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 and its implementing regulations are not applicable to the adjudication of the issue of CUE in a prior, final decision.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 25, 2003, for the award of service connection for PTSD.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement to a benefit or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.  This limited exception, however, does not apply to claims for service connection - only instead, for example, to claims for higher ratings for already established service-connected disabilities.

Moreover, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).
38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999). 

In order for a Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  There is no basis for a free-standing earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In this case, the RO issued an April 2003 rating decision granting service connection for PTSD.  However, the Board observes this April 2003 rating decision did not achieve finality.  Rather, the Veteran's PTSD claim remained open because he submitted a timely notice of disagreement in June 2003, contesting the assigned effective date of service connection for that disorder.

The above rating decision granted service connection, effective February 25, 2003, the date that the Veteran's PTSD claim was received at the RO.  In his June 2003 notice of disagreement, the Veteran asserted that he had submitted a prior claim for service connection claim for "shellshock," which should have been construed as an informal claim for PTSD.  The Veteran averred that he had filed this claim in 1970, but that it had never been adjudicated.  He further asserted that his January 1990 VA treatment for mental health problems and diagnosis of PTSD constituted a second informal claim for that disorder, which also had not been adjudicated.

With respect to the Veteran's first assertion, the Board observes that he submitted a July 1970 claim for service connection for multiple shrapnel wounds of the upper and lower extremities, which the RO granted in a October 1970 rating decision.  However, the record does not show that the Veteran submitted any contemporaneous informal or formal claim, or written intent to file a claim for service connection for "shellshock," or, indeed, for any psychiatric disorder.  

The Board recognizes that the Veteran is effectively asserting that the RO failed to process his 1970 shellshock claim and that this error prevented him from obtaining service connection for that psychiatric disorder.  Nevertheless, there is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  The law presumes the regularity of the administrative process.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Further, clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In this case, the Board does not question the sincerity of the Veteran's current belief that he requested service connection for shellshock back in 1970.  However, the Court has held that a current statement by the Veteran or his authorized representative, standing alone, is generally insufficient to rebut the presumption of regularity.  Id.  The Veteran has not submitted any other evidence to corroborate his account of filing a 1970 shellshock claim.  In this regard, the Board reminds the Veteran that the duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The record does not contain any objective evidence establishing that the RO declined to assist the Veteran in initiating a service connection claim for shellshock in 1970.  Accordingly, the Board finds that clear evidence has not been submitted to rebut the presumption of regularity with respect to the RO's duty to assist the Veteran in filing such a claim.  Therefore, the Board finds that the Veteran's assertions regarding an unadjudicated 1970 shellshock claim are without merit.

Next, the Board finds that the clinical evidence of record does not establish that the Veteran was treated for mental health problems or diagnosed with PTSD in January 1990, as he now contends.  Even if the clinical evidence did corroborate the Veteran's contentions, however, the Board would not consider that evidence, standing alone, to constitute a formal or informal claim for service connection.  As noted above, the date of outpatient or hospital treatment will be accepted as the date of an informal claim in the context of entitlement to increased ratings, but not with respect to service connection.  38 C.F.R. § 3.157.  

Significantly, the Veteran has not asserted, and the evidence does not otherwise show, that he expressed any actual intent to file a claim for service connection for PTSD in January 1990.  Accordingly, a formal or informal PTSD claim cannot be construed to have been brought on that date.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

For the foregoing reasons, the Board finds that, absent a successful showing of CUE, there is no regulatory or statutory basis to grant the Veteran an effective date earlier than February 25, 2003, for service connection for PTSD.   

CUE

As an alternative theory for establishing entitlement to an earlier effective date, the Veteran requests revision of the RO's October 1970 and June 1986 RO rating decisions based on CUE.  See 38 C.F.R. § 3.105(a).  Significantly, he does not contend, and the record does not otherwise show, that he submitted a timely appeal of either of those rating decisions.  Thus, the Veteran's only recourse in challenging those earlier decisions is to collaterally attack them through a showing of CUE.  See Rudd v. Nicholson, 20 Vet. App. at 299-300 (holding that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates; a freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality).  

In essence, a claim of CUE is a collateral attack upon an otherwise final RO rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Therefore, a Veteran who seeks retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

A determination that a prior decision involved CUE involves the following three-prong test: (1) Either the correct facts, as they were known at the time, were not before the adjudicator ( there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebateable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c) (2010).

Examples of situations that are not CUE include:  (1) A changed diagnosis.  A new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  VA's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2010).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2010).  

Moreover, the Court has stated that CUE is a very specific and rare kind of "error."  It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto, clear and unmistakable.  Fugo, 6 Vet. App. at 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 310, 314 (1992) (emphasis in the original).

Therefore, in order to determine whether the October 1970 and June 1986 rating decisions involved CUE, the Board must review the evidence that was of record at the time of those decisions.  A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314; and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)).

Here, the Veteran essentially contends that CUE exists with respect to the October 1970 and June 1986 rating decisions because, at the time those decisions were issued, he exhibited psychiatric symptoms that were later diagnosed as PTSD.  

Notwithstanding the Veteran's assertions, the Board considers it significant that, when the RO issued its October 1970 rating decision, the record contained no evidence of any complaints or clinical findings of mental health problems.  Although the Veteran now asserts that he was suffering from PTSD at the time the October 1970 decision was issued, his current complaints cannot be used to collaterally attack that prior decision.  On the contrary, as noted above, a claim of CUE must be based on the record and law that existed at the time of the prior adjudication in question, and there was no diagnosis of PTSD or any other psychiatric disability at the time of the October 1970 rating decision.  Accordingly, the Board finds that revision of that prior decision based on CUE is not warranted.

The Board now turns to the June 1986 rating decision, which denied the Veteran's claim for a total disability rating based upon individual unemployability due to service-connected disabilities.  At that time, the evidence in the Veteran's claims file included April 1986 medical records showing treatment for drug abuse; however, the record was silent for any other complaints or clinical findings of psychiatric problems.  

The Board recognizes that the Court has now determined that a claim for one psychiatric disorder effectively encompasses a claim for all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App.1, 4 (2009).  The Court's ruling, however, post-dates the RO's June 1986 rating decision and, thus, may not be used as a basis to collaterally attack that prior decision.  See 38 C.F.R. § 20.1403(e).  

In any event, the Board observes that the Veteran's drug abuse, which was his only documented psychiatric disorder at the time of the June 1986 rating decision, constituted willful misconduct under VA's governing regulations.  38 C.F.R. §§ 3.301(c)(2), 3.301 (c)(3) (2010).  As such, the Veteran could not have obtained VA compensation for that disorder absent an underlying service-connected disability, which has neither been contended nor shown.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  

Moreover, to the extent that the Veteran now argues that his 1986 drug abuse was symptomatic of his subsequently diagnosed PTSD, the Board reminds him that a claim of CUE must be based on the facts that existed at the time of the prior adjudication, and not on a later diagnosis.  38 C.F.R. § 20.1403(c) (2010).  The Board is mindful of the Veteran's contentions that the record, at the time of the June 1986 decision, demonstrated the existence of psychiatric disorder for which service connected should have been granted.  However, such contentions involve no more than mere disagreement as to how the evidence was weighed and evaluated by in the June 1986 decision, and, as such, do not support a finding that there was any error, much less CUE, in the July 1970 rating decision.  Eddy, 9 Vet. App. at 57, Luallen, 8 Vet. App. at 95.

Furthermore, as discussed above, the competent evidence of record does not show that the Veteran ever submitted an informal or informal claim for PTSD or for any other psychiatric disorder prior to February 25, 2003, the date for which service connection has been established.  Where, as in the instant case, a claim was filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2010).  Thus, even assuming, without deciding, that the Veteran's PTSD and related psychiatric problems manifested at the time of October 1970 or June 1986 rating decision, or at any other time prior to February 25, 2003, he would not have been entitled to earlier effective date for service connection, absent a previously filed claim.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998) (claims must be filed in order for any type of benefit to be paid). 

In summary, the Board finds that the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim for service connection for PTSD on February 25, 2003.  The record does not contain any informal or formal claims for service connection for PTSD or for any other psychiatric disorders of record prior to that date.  Nor does the record indicate that an earlier effective date is warranted on the basis of CUE in the RO's prior October 1970 and June 1986 rating decisions.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 25, 2003, for the award of service connection for PTSD, including on the basis of CUE in prior October 1970 and June 1986 rating decisions, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


